EXECUTION VERSION


INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT dated as of April 10, 2018
(this “Agreement”), relating to the CREDIT AGREEMENT dated as of
January 31, 2017 (as amended by that certain Incremental Assumption Agreement
and Amendment No. 1 dated as of August 17, 2017 and by that certain Incremental
Assumption Agreement and Amendment No. 2 dated as of February 28, 2018
(“Amendment No. 2”), and as further amended, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”), among TEREX CORPORATION, a
Delaware corporation (“Terex”), NEW TEREX HOLDINGS UK LIMITED, with company
number 02962659, a limited company organized under the laws of England, TEREX
INTERNATIONAL FINANCIAL SERVICES COMPANY UNLIMITED COMPANY, with company number
327184, a company organized under the laws of Ireland, and TEREX AUSTRALIA PTY
LTD (ACN 010 671 048), a company organized under the laws of Australia and
registered in Queensland, Australia, the Lenders (as defined in Article I of the
Credit Agreement), the Issuing Banks (as defined in Article I of the Credit
Agreement) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders.
A.Pursuant to Section 2.27 of the Credit Agreement, Terex has requested that the
persons set forth on Schedule I hereto (the “Incremental Revolving Credit
Lenders”) provide Revolving Credit Commitments under the Credit Agreement (the
“Incremental Revolving Credit Commitments”) to the Borrowers in an aggregate
amount equal to $150,000,000, consisting of U.S. Revolving Credit Commitments in
an aggregate amount equal to $75,000,000 and Multicurrency Revolving Credit
Commitments in an aggregate amount equal to $75,000,000.
B.    The Incremental Revolving Credit Lenders are willing to provide the
Borrowers with the Incremental Revolving Credit Commitments on the terms and
subject to the conditions set forth herein and in the Credit Agreement.
C.    Accordingly, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.     Defined Terms. Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement. The
rules of interpretation set forth in Section 1.02 of the Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis. This Agreement shall
be an “Incremental Assumption Agreement” for all purposes of the Credit
Agreement and the other Loan Documents.




--------------------------------------------------------------------------------

2


SECTION 2. Incremental Revolving Credit Commitments. (a) Schedule I hereto sets
forth the Incremental Revolving Credit Commitment of each Incremental Revolving
Credit Lender as of the Incremental Effective Date (as defined below). The
Incremental Revolving Credit Commitments of each Incremental Revolving Credit
Lender shall be several and not joint.
(b) The Incremental Revolving Credit Commitments and the Revolving Loans and
other extensions of credit made thereunder shall have the terms applicable to
the Revolving Credit Commitments and the Revolving Loans of the applicable Class
and other extensions of credit made thereunder, respectively. With effect from
the Incremental Effective Date, (i) the Incremental Revolving Credit Commitments
shall constitute “Revolving Credit Commitments” and “Multicurrency Revolving
Credit Commitments” or “U.S. Revolving Credit Commitments”, as applicable, and
the loans made thereunder shall constitute “Revolving Loans” and “Multicurrency
Revolving Loans” or “U.S. Revolving Loans”, as applicable, and (ii) the
Incremental Revolving Credit Lenders shall constitute “Lenders”, in each case
for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each Loan Party party hereto hereby represents and
warrants to the Administrative Agent and each of the Incremental Revolving
Credit Lenders that:
(a) This Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against each of
the Loan Parties party hereto in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(b) At the time of and immediately after giving effect to this Agreement, the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality, Material Adverse Effect
or words of similar import, in all respects) on and as of the date hereof with
the same effect as though made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they were true and correct in all material respects (or, in the
case of any representations and warranties qualified by materiality, Material
Adverse Effect or words of similar import, in all respects) as of such earlier
date.
(c) Each Borrower and each other Loan Party is in compliance in all material
respects with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed, and at the time of and immediately after
giving effect to this Agreement, no Event of Default or Default has occurred and
is continuing.




--------------------------------------------------------------------------------

3


SECTION 4. Conditions to Effectiveness. The effectiveness of this Agreement and
the obligations of the Incremental Revolving Credit Lenders to provide the
Incremental Revolving Credit Commitments are subject to the satisfaction or
waiver of the following conditions precedent (the date on which all such
conditions are satisfied or waived, the “Incremental Effective Date”):
(a) the Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of (i) the Loan Parties, (ii) the
Administrative Agent and the Collateral Agent and (iii) the Incremental
Revolving Credit Lenders;
(b) the representations and warranties set forth in Section 3 shall be true and
correct, and the Administrative Agent shall have received a certificate to that
effect, dated the Incremental Effective Date and signed by the President, a Vice
President or a Financial Officer of Terex;
(c) Terex shall have paid (i) to each Incremental Revolving Credit Lender, an
upfront fee in an aggregate amount equal to 0.50% of the aggregate principal
amount of the Incremental Revolving Credit Commitment of such Incremental
Revolving Credit Lender and (ii) to the Administrative Agent and the Incremental
Revolving Credit Lenders, all other amounts due and payable by it on or prior to
the Incremental Effective Date and, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by any Loan Party under any Loan Document;
(d) the Administrative Agent shall have received (i) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State (or comparable entity) of the state (or comparable jurisdiction) of its
organization (or, if such jurisdiction does not issue such certificates, a
comparable document or the results of searches of official registries
demonstrating good standing or lack of insolvency proceedings against such Loan
Party, as available); (ii) a certificate of the Secretary, Assistant Secretary
or Director, as applicable, of such Loan Party dated the Incremental Effective
Date and certifying (A) that attached thereto is a true and complete copy of (1)
the by-laws (or comparable organizational documents) and (2) the certificate or
articles of incorporation (or comparable organizational documents), including
all amendments thereto, certified as of a recent date by such Secretary of State
(or comparable entity) (or, if no such certification is available, comparable
certification or an extract of such documents filed with any official registry,
as available), in each case of such Loan Party as in effect on the Incremental
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below (or, if such by-laws (or comparable
documents) or certificate or articles of incorporation (or comparable documents)
have not been amended or modified since any delivery thereof to the
Administrative Agent on or following the Closing Date, certifying that no such
amendment or modification has occurred), (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
comparable governing body) of such Loan Party




--------------------------------------------------------------------------------

4


authorizing the execution, delivery and performance of this Agreement, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, and (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary,
Assistant Secretary or Director, as applicable, executing the certificate
pursuant to clause (ii) above;
(e) on the Incremental Effective Date, immediately after giving effect to the
Incremental Revolving Credit Commitments (and assuming for this purpose only
that the same were fully drawn in the form of Revolving Loans on such date, but
without netting the cash proceeds thereof for purposes of determining Total Debt
on such date), the Senior Secured Leverage Ratio on such date would be less than
or equal to 2.75 to 1.00, and the Administrative Agent shall have received a
certificate to that effect (containing reasonably detailed calculations thereof)
dated as of the Incremental Effective Date and executed by a Financial Officer
of Terex;
(f) the Administrative Agent shall have received, on behalf of itself and the
Lenders, executed legal opinions of (i) Bryan Cave Leighton Paisner LLP, special
New York counsel to the Loan Parties, (ii) the General Counsel of Terex and
(iii) local counsel for each of the U.K. Borrower and the European Borrower, in
each case (A) dated the Incremental Effective Date, (B) addressed to the
Administrative Agent and the Incremental Revolving Credit Lenders and (C)
covering such matters as the Administrative Agent shall reasonably request, and
Terex hereby requests such counsel to deliver such opinions; and
(g) the Administrative Agent shall have received all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
The Administrative Agent shall notify Terex and the Incremental Revolving Credit
Lenders of the Incremental Effective Date, and such notice shall be conclusive
and binding.
SECTION 5. Real Estate Collateral. Terex shall, and shall cause Terex USA, LLC
to, deliver to the Collateral Agent as soon as practicable and in any event
within 60 calendar days after the Incremental Effective Date (or such later date
as shall be acceptable to the Collateral Agent in its sole discretion), (a) an
amendment to the Mortgage encumbering the Mortgaged Property which shall provide
that such Mortgage remains in full force and effect and continues to secure the
Obligations and (b) if available in the applicable jurisdiction, a date down
endorsement to the mortgagee’s title policy issued to the Administrative Agent
in connection with the Mortgage in respect of the Mortgaged Property, in each
case in form and substance satisfactory to the Administrative Agent. The
Collateral Agent hereby agrees that the time period specified in Section 6 of
Amendment No. 2 shall be extended to correspond with the time period specified
in this Section 5.




--------------------------------------------------------------------------------

5


SECTION 6. Consent and Reaffirmation. Each Borrower and each other Loan Party
hereby (a) consents to this Agreement and the transactions contemplated hereby,
(b) agrees that, notwithstanding the effectiveness of this Agreement, the
Guarantee and Collateral Agreement and each of the other Security Documents to
which it is a party continue to be in full force and effect, (c) affirms and
confirms its guarantee (in the case of a Guarantor) of the Obligations and the
pledge and/or grant of a security interest in its assets as Collateral pursuant
to the Security Documents to secure the Obligations, all as provided in the Loan
Documents, and (d) acknowledges and agrees that such guarantee, pledge and/or
grant continues in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement and the other Loan Documents, including
the Incremental Revolving Credit Commitments and the extensions of credit
thereunder. Without limiting the foregoing, nothing herein contained shall be
construed as a novation of any of the Loan Documents or a substitution or
novation of the Obligations or instruments guaranteeing or securing the same,
which Loan Documents, Obligations and instruments shall remain and continue in
full force and effect.
SECTION 7. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 8. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.
SECTION 9. Notices. All notices hereunder or in connection herewith shall be
given in accordance with the provisions of Section 9.01 of the Credit Agreement.
SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 11. Lead Arranger. Terex hereby appoints Credit Suisse Securities (USA)
LLC (“CS Securities”) and each other Incremental Revolving Credit Lender to act
as joint lead arrangers and joint bookrunners of the Incremental Revolving
Credit Commitments, and the Loan Parties agree that the indemnification and
other exculpatory provisions of the Credit Agreement that apply for the benefit
of the Joint Bookrunners shall apply equally for the benefit of CS Securities
and each other Incremental Revolving Credit Lender, in their capacities as joint
lead arrangers and joint bookrunners, and their respective Affiliates and their
respective directors, officers, employees, agents, trustees, members, partners
and advisors.
[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------






WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


TEREX CORPORATION,
by
 
/s/ Eric I Cohen
 
Name: Eric I Cohen
 
Title: Senior Vice President



NEW TEREX HOLDINGS UK LIMITED,
by
 
/s/ Eric I Cohen
 
Name: Eric I Cohen
 
Title: Director



TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY UNLIMITED COMPANY,
by
 
/s/ Ramon Oliu
 
Name: Ramon Oliu
 
Title: Director



TEREX AUSTRALIA PTY LTD
(ACN 010 671 048),


by
 
/s/ John D. Sheehan
 
Name: John D. Sheehan
 
Title: Director
 
by
 
/s/ Eric I Cohen
 
Name: Eric I Cohen
 
Title: Company Secretary








--------------------------------------------------------------------------------







GENIE INDUSTRIES, INC. 
TEREX SOUTH DAKOTA, INC.
TEREX WASHINGTON, INC.
TEREX ADVANCE MIXER, INC.
TEREX FINANCIAL SERVICES, INC.,


By
 
/s/ Eric I Cohen
 
Name: Eric I Cohen
 
Title: Vice President





TEREX USA, LLC,
By
 
/s/ Eric I Cohen
 
Name: Eric I Cohen
 
Title: Senior Vice President





TEREX UTILITIES, INC.,
By
 
/s/ Eric I Cohen
 
Name: Eric I Cohen
 
Title: President






--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as an Incremental
Revolving Credit Lender and as Administrative Agent and Collateral Agent,
 
by
 
/s/ William O'Daly
 
Name: William O'Daly
 
Title: Authorized Signatory
 
by
 
/s/ Brady Bingham
 
Name: Brady Bingham
 
Title: Authorized Signatory








--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
 
by
 
/s/ Craig Malloy
 
Name: Craig Malloy
 
Title: Director








--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
by
 
/s/ Gordon Yip
 
Name: Gordon Yip
 
Title: Director
 
by
 
/s/ Mark Koneval
 
Name: Mark Koneval
 
Title: Managing Director








--------------------------------------------------------------------------------







COMMERZBANK AG, NEW YORK BRANCH,
 
by
 
/s/ Anne Culver
 
Name: Anne Culver
 
Title: Vice President
 
by
 
/s/ Tak Cheng
 
Name: Tak Cheng
 
Title: Assistant Vice President








--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH,
 
by
 
/s/ Marguerite Sutton
 
Name: Marguerite Sutton
 
Title: Vice President
 
by
 
/s/ Maria Guinchard
 
Name: Maria Guinchard
 
Title: Vice President








--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.,
 
by
 
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory
 








--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
 
by
 
/s/ Patrick D. Mueller
 
Name: Patrick D. Mueller
 
Title: Managing Director
 








--------------------------------------------------------------------------------







HSBC BANK PLC,
 
by
 
/s/ Jonathan O'Hara
 
Name: Jonathan O'Hara
 
Title: Relationship Director
 








--------------------------------------------------------------------------------






SCHEDULE I
Incremental Revolving Credit Commitments




Incremental Revolving Credit Lender
Incremental U.S. Revolving Credit Commitment
Incremental Multicurrency Revolving Credit Commitment
Credit Suisse AG, Cayman Islands Branch


$10,714,285.74




$10,714,285.74


Barclays Bank PLC


$10,714,285.71




$10,714,285.71


Credit Agricole Corporate and Investment Bank


$10,714,285.71




$10,714,285.71


Commerzbank AG, New York Branch


$10,714,285.71




$10,714,285.71


Deutsche Bank AG New York Branch


$10,714,285.71




$10,714,285.71


Morgan Stanley Bank, N.A.


$10,714,285.71




$10,714,285.71


HSBC Bank USA, National Association


$10,714,285.71




$0


HSBC Bank plc


$0




$10,714,285.71


TOTAL


$75,000,000.00




$75,000,000.00










